DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 are directed to invention non-elected with traverse.  Examiner contacted applicant’s representative office on 9/2/22 regarding canceling non-elected claims, applicant representative, James Walton (Reg. 47245)  confirmed to proceed with cancelation of these claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Claims 14-20 are cancelled for the reason stated above.

14. (Cancelled)
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)

Reason for Allowance
Claims 1, 3-9, 11-13 are being allowed.
The prior art does not anticipate nor render obvious the invention of claim 1, specifically the claimed structure including “the circumferential width being variable along the main direction” as claimed in independent claim 1.
The closest prior art of record is Yu - (US2017/0184029) in view of Tomita.  Yu discloses (Figures 2-3) a heat exchanger (assembly of elements shown in Figure 2) comprising: a plurality of fins (51) delimiting corridors (spaces between adjacent fins, best shown in Figure 3, where airstream 21b flows, per Paragraph 0019); an envelope (assembly of elements 44, 47 & 49) comprising: an internal wall (44) and an external wall (47 & 49), the internal and external walls delimiting between them a channel (Space between 44 & 47) fora flow of a first fluid (21) in a main direction (horizontal direction relative to Figure 2), the channel being, in the main direction, divergent (at 57) and then convergent (at 59); and at least one passage (43) for a flow of a second fluid (oil, per Paragraph 0015) being embedded in at least one of the internal and external walls; wherein the fins are arranged in the channel (as shown in Figures 2-3) and connected to the internal and external walls (as shown in Figures 2-3 and per Paragraph 0018).
Tomita teaches a heat exchanger (Figures 1-2) comprising a plurality of fins (5a & 5b) delimiting corridors (spaces between fins, as shown in Figure 2), and an envelope (assembly of 2 & 3) delimiting a channel (space where the fins are located) for a flow of a first fluid (fluid flowing through the fins, per Paragraph 0030); and at least one passage (4) for a flow of a second fluid (fluid flowing from 3b1 to 3b2, per Paragraph 0029) being embedded in the envelope (as shown in Figures 1- 2). In particular, Tomita teaches wherein the plurality of fins are arranged as a network (5, as shown in Figure 2) for the purpose of increasing the contact area for the first fluid, thereby increasing heat transfer efficiency (per Paragraph 0031, last sentence).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763